 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY E. MYERS,                               Case No. 1:120-cv-00381-AWI-EPG

12                      Plaintiff,                   ORDER GRANTING APPLICATION TO
                                                     PROCEED IN FORMA PAUPERIS (ECF NO. 2)
13          v.
14                                                                           And
     FRESNO COUNTY JAIL, et al.,
15                      Defendants.                  ORDER DIRECTING PAYMENT OF INMATE
                                                     FILING FEE BY THE FRESNO COUNTY JAIL
16

17          Plaintiff is a prisoner proceeding pro se in this action and has requested leave to proceed
18   in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required by
19   § 1915(a), and accordingly, the request to proceed in forma pauperis will be granted. Plaintiff is
20   obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1).
21   Plaintiff is obligated to make monthly payments in the amount of twenty percent of the preceding
22   month’s income credited to Plaintiff’s trust account. The Fresno County Jail is required to send
23   to the Clerk of Court payments from Plaintiff’s account each time the amount in the account
24   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
25          In accordance with the above and good cause appearing therefore, IT IS HEREBY
26   ORDERED that:
27               1. Plaintiff's application to proceed in forma pauperis is GRANTED;
28               2. The Sheriff of Fresno County or his designee shall collect payments from
                                                       1
 1                   Plaintiff’s prison trust account in an amount equal to twenty percent (20%) of

 2                   the preceding month’s income credited to the prisoner’s trust account and

 3                   shall forward those payments to the Clerk of Court each time the amount in

 4                   the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a

 5                   total of $350.00 has been collected and forwarded to the Clerk of Court. The
                     payments shall be clearly identified by the name and number assigned to this
 6
                     action.
 7
                3. The Clerk of Court is directed to serve a copy of this order and a copy of
 8
                     Plaintiff’s in forma pauperis application on the Fresno County Sheriff or his
 9
                     designee via the United States Postal Service.
10
                4.    The Clerk of Court is directed to serve a copy of this order on the Financial
11
                     Department, U.S. District Court, Eastern District of California, Sacramento
12
                     Division.
13
                5. Within sixty (60) days of the date of service of this order, Plaintiff shall submit a
14
                     certified copy of his prison trust account statement for the six-month period
15
                     immediately preceding the filing of the complaint, if Plaintiff has not already
16
                     done so.
17

18   IT IS SO ORDERED.
19
       Dated:        March 18, 2020                             /s/
20                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       2
